DETAILED ACTION
Claim Interpretation
In claim 17, “position a reservoir” in line 8 of the claim is interpreted as inclusive of the reservoir is provided such that it is in a position to face the ion beam supply. The limitations is not interpreted as requiring the radical supply to be configured to move the location of the reservoir. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“ion beam supply” in claim 13 and 17-20 because (a)“ion beam supply” is being used as a generic placeholder, (b)“configured to extract an ion beam from the plasma in the processing chamber” is functional language to modify “ion beam supply”, and (c) “ion beam supply” is not modified by sufficient structure, material, or acts for performing the claimed function. In the claim “ion beam supply” and specifically “supply”, in the manner in which it is used is the claim, is a non-structural generic placeholder because a person having ordinary skill in the art would not have a sufficiently definite meaning as to the name for the structure. In the instant specification, applicant has provided no specialized definition of “ion beam supply” or “supply”. In the art of substrate processing apparatuses, “supply” when used as a broad class of structures identified by their function (e.g. filters, heaters, clamps) is defined as a source of something that is supplied such as “chemical supply” or “power supply”. In the instant claim the “ion beam supply” is “configured to extract an ion beam from the plasma in the processing chamber”. That is, rather than being a source of something that is supplied, the “ion beam supply” is a structure performing an extraction function. Therefore “supply” is not being used in a manner in which a person having ordinary skill in the art would have a sufficiently definite meaning as to the name for the structure and is instead being used as a generic placeholder. Therefore the limitation is interpreted as invoking an interpretation under 35 USC 112(f). The limitation is interpreted as the corresponding structure as disclosed in the instant specification of an induction electrode (30) with a plurality of through holes [0005], a grid (32) and direct current power supply (82) [0026] (see also claim 14), or equivalents thereof. Note that in claim 14, sufficient structure is claimed such that “ion beam supply” no longer invokes an interpretation under 35 USC 112(f) and that claims 15-16 depend from claim 14. Also note that in claim 11, “ion beam supply” is recited but that the claim includes sufficient structure to avoid an interpretation under 35 USC 112(f).
“radical supply” in claim 13-16 and 18-20 because (a)“radical supply” is being used as a generic placeholder, (b)“configured to: apply nanopulses to a chemical liquid in which an object is immersed to convert the chemical liquid into an in-liquid plasma state containing ions and radicals, position a reservoir configured to receive the chemical liquid to face the ion beam supply, and impart an etching directivity for the radicals to perform an anisotropic etching reaction of the object in an extraction direction of the ion beam” is functional language to modify “radical supply”, and (c) “radical supply” is not modified by sufficient structure, material, or acts for performing the claimed function. In the claim “radical supply” and specifically “supply”, in the manner in which it is used is the claim, is a non-structural generic placeholder because a person having ordinary skill in the art would not have a sufficiently definite meaning as to the name for the structure. In the instant specification, applicant has provided no specialized definition of “radical supply” or “supply”. In the art of substrate processing apparatuses, “supply” when used as a broad class of structures identified by their function (e.g. filters, heaters, clamps) is defined as a source of something that is supplied such as “chemical supply” or “power supply”. In the instant claim the “radical supply” is “configured to: apply nanopulses to a chemical liquid in which an object is immersed to convert the chemical liquid into an in-liquid plasma state containing ions and radicals, position a reservoir configured to receive the chemical liquid to face the ion beam supply, and impart an etching directivity for the radicals to perform an anisotropic etching reaction of the object in an extraction direction of the ion beam”. That is, rather than being a source of something that is supplied, the “radical supply” is a structure performing functions of applying nanopulses, position a reservoir, and impart etching directivity. Therefore “supply” is not being used in a manner in which a person having ordinary skill in the art would have a sufficiently definite meaning as to the name for the structure and is instead being used as a generic placeholder. Therefore the limitation is interpreted as invoking an interpretation under 35 USC 112(f). The limitation is interpreted as the corresponding structure as disclosed in the instant specification of a chuck (40) having a reservoir (42) on an upper surface of the chuck [0027-0028] and a pulse supply unit (83) [0031] (see also claim 17), or equivalents thereof. Note that in claim 17, sufficient structure is claimed such that “radical supply” no longer invokes an interpretation under 35 USC 112(f). Also note that in claims 1 and 11, “radical supply” is recited but that the claim includes sufficient structure to avoid an interpretation under 35 USC 112(f).
“pulse supply unit”  in claim 12 and 17 because (a) “unit” is a generic placeholder, (b) “configured to apply the nanopulses to the chuck” is the functional language to modify “power supply unit”, and (c) “pulse supply unit” is not modified by sufficient structure, material, or acts for performing the claimed function. The limitation is interpreted as the corresponding structure disclosed in the instant specification of the (third) power supply (83) [0031], or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 11 require a processing chamber with a first internal space and a second internal space, the first internal space configured to generate plasma; an induction electrode to divide the processing chamber into the first and second internal spaces and including through holes to extract an ion beam from the ions in the plasma generated in the first internal space; and a radical supply in the second internal space including a reservoir configured to receive chemical liquid and a lower electrode configured to apply nanopulses to generate radicals from the chemical liquid (claim 1) or convert the chemical liquid into an in-liquid plasma (claim 11). Independent claim 13 requires a processing chamber with a plasma generator, an ion beam supply configured to extract an ion beam from the plasma in the processing chamber; and a radical supply configured to apply nanopulses to a chemical liquid in which an object is immersed to convert the chemical liquid into an in-liquid plasma state, position a reservoir configured to receive the chemical liquid to face the ion beam supply, and impart etching directivity for the radicals to perform an anisotropic etching reaction of the object in an extraction direction of the ion beam. Note for claim 13, the “ion beam supply” and “radical supply” have been interpreted as invoking an interpretation under 35 USC 112(f) as explained above.
The prior art alone or in combination fails to teach or fairly suggest this combination of structures in a substrate processing apparatus. Prior art US 2013/0279533 teaches an apparatus for including an electron beam (118 Fig 1, 218 Fig 2) extracted from a plasma [0006] irradiated onto a reservoir of liquid (126 Fig 1, 224 Fig 2). However this reference fails to teach or fairly suggest inclusion of an electrode at the liquid reservoir and fails to teach or fairly suggest the inclusion of an electrode or radical supply configured to apply nanopulses to the chemical liquid or reservoir. 
Prior art US 2005/0023245 teaches an apparatus including an electron source (32 Fig 6) provided above a reservoir (62 Fig 6) in which an object to be processed (322E Fig 6) is immersed. However the art fails to explicitly teach the electron source includes the induction electrode or ion beam supply to extract an ion beam from a plasma and fails to teach or fairly suggest the electrode or the radical supply configured to apply nanopulses to the chemical liquid or reservoir. 
Prior art JP 2001-237212 teaches an apparatus including an electron beam source (8 Fig 1) provided above a pool of liquid (shown, not numbered in Fig 1 as liquid flowing from nozzle 5 to substrate 4) in which an object to be processed (4 Fig 1) is immersed. However the art fails to explicitly teach the electron source includes the induction electrode or ion beam supply to extract an ion beam from a plasma because it uses a filament (21 Fig 1) to generate the electron beam and fails to teach or fairly suggest the electrode or the radical supply configured to apply nanopulses to the chemical liquid or reservoir. 
Prior art US 2011/0229656 teaches an apparatus for forming an in-liquid plasma (radicals) in a reservoir of liquid (1 Fig 1 and 81 Fig 3 3) from a pulsed electrode (2 Fig 1 and 4 Fig 3 [0076]) and having a substrate immersed in the liquid reservoir (claims 1 and 13). However the art fails to teach or fairly suggest inclusion of an ion beam supply or induction electrode configured to induce an ion beam. 
Prior art JP 2014-127705 teaches an apparatus for forming an in-liquid plasma (radicals) in a reservoir of liquid (Fig 1 and abstract of machine translation provided herewith) from a microwave generator (1 Fig 1) and having a substrate (21 Fig 1 and abstract of machine translation provided herewith) immersed in the liquid reservoir (claims 1 and 13). However the art fails to teach or fairly suggest inclusion of an ion beam supply or induction electrode configured to induce an ion beam. 
Prior art US 2010/0015810 teaches a processing apparatus (Fig 1) including an electron beam irradiator (30 Fig 1) and a processing liquid supply (22 Fig 1) to supply liquid to the surface of the substrate (2). However the art fails to teach the plasma generator or space configured to generate plasma, fails to teach the induction electrode or ion beam supply to extract an ion beam from the plasma, and fails to teach or fairly suggest the electrode or radical supply configured to apply nanopulses to the chemical liquid or reservoir because no electrode with the substrate support is taught or suggested. 
Prior art US 2019/0035636 teaches an apparatus for processing a substrate (300 Fig 7A-B) including applying a plasma to a substrate immersed in processing liquid to form radicals in the liquid [0053-0054]. This art fails to teach the electrode or radical supply configured to apply nanopulses to the chemical liquid or reservoir to form the radicals or form an in-liquid plasma and fails to teach or fairly suggest the inclusion of an induction electrode or ion beam supply configured to extract an ion beam. 
Prior art JP2010-199125 teaches a substrate (90 Fig 1-2) processing apparatus (Fig 1-2) including processing a substrate (90 Fig 1-2) immersed in a liquid (80 Fig 1-2) and including irradiation of the liquid (80 Fig 1-2) with an electron beam (dotted line labeled “E” Fig 1-2). This art does not teach plasma generation in the first processing space or a plasma generator and does not teach the induction electrode or ion beam supply configured to extract an ion beam from the plasma. Further the art does not teach or fairly suggest the electrode or the radical supply configured to apply nanopulses to the chemical liquid or reservoir. 
Prior art US 2021/0265130 teaches a substrate (3 Fig 1-2) processing apparatus (Fig 1-2) including processing a substrate (3 Fig 1-2) to which water vapor is applied [0022] and including irradiation of the substrate surface (3 Fig 1-2) with an ion beam (dotted line labeled “2” Fig 1-2). This art does not teach plasma generation in the first processing space or a plasma generator and does not teach the induction electrode or ion beam supply configured to extract an ion beam from the plasma. Further the art does not teach or fairly suggest the electrode or the radical supply configured to apply nanopulses to the chemical liquid or reservoir. Regarding claims 1 and 13, it also does not teach or fairly suggest the substrate is immersed in liquid. 
Prior art US 2008/0210664 teaches an apparatus for processing an article (15 Fig 1) including electrodes (13 and 14 Fig 1) for forming radicals in the liquid [0110]. This art does not teach or fairly suggest an induction electrode or ion beam supply configured to extract an ion beam from a plasma. 
Prior art US 2019/0322551 teaches an apparatus for forming an in liquid plasma (Fig 1 and 6) but does not teach or fairly suggest an induction electrode or ion beam supply configured to extract an ion beam from a plasma. Further regarding claims 1 and 13, it does not teach or fairly suggest that the article to be worked upon (i.e. substrate) is immersed in the liquid in which the radicals or in-liquid plasma are formed. 
US 2020/0035515 teaches an apparatus for forming an in liquid plasma (Fig 1,2,4,5,8-10) but does not teach or fairly suggest an induction electrode or ion beam supply configured to extract an ion beam from a plasma. Further regarding claims 1 and 13, it does not teach or fairly suggest that the article to be worked upon (i.e. substrate) is immersed in the liquid in which the radicals or in-liquid plasma are formed. 
US 2020/0407247 teaches an apparatus for forming an in liquid plasma (Fig 1-6) but does not teach or fairly suggest an induction electrode or ion beam supply configured to extract an ion beam from a plasma. Further regarding claims 1 and 13, it does not teach or fairly suggest that the article to be worked upon (i.e. substrate) is immersed in the liquid in which the radicals or in-liquid plasma are formed. 
Prior art US 2004/0003828 teaches an apparatus for forming a condensed plasma on the substrate surface (Fig 9-10 and [0032]) but fails to teach or fairly suggest the induction electrode or ion beam supply as claimed in claims 1, 11, or 13 and fails to teach or fairly suggest the radical supply as claimed in claims 1, 11, or 13 because the substrate electrode plate is grounded (Fig 9 and 10 and [0256]).  
Additionally, Horikoshi et al. (RSC Adv., 2017, 7, 47196-47218) provides a review of the state of the art of in-liquid plasma and does not recognize the use for substrate etching apparatuses and does not recognize the inclusion of ion beam supply or induction electrode configured to extract ions from the plasma.
Therefore, the prior art alone or in combination fails to teach or fairly suggest the substrate processing apparatus as claimed in independent claims 1, 11, and 13. The remaining claims depend from these claims and are allowable due to being dependent upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716